 

Exhibit 10.1

 

SEPARATION AGREEMENT

 

This Separation Agreement (“Agreement”) is entered into as of this 5th day of
December, 2019, by and between TAILORED SHARED SERVICES, LLC (“SSU”), a wholly
owned subsidiary of Tailored Brands, Inc. (“TBI”) (collectively, SSU and TBI
shall be referred to as “TAILORED BRANDS” or the “Company”), and MARY BETH BLAKE
(“Blake”).

 

Recitals

 

i.          In consideration of Blake’s acceptance of this Agreement and,
pursuant to it, TAILORED BRANDS is agreeable to paying to Blake the payments and
benefits under this Agreement.

 

ii.         In consideration of TAILORED BRANDS’ acceptance of this Agreement
and its agreement to pay Blake the payments and benefits under this Agreement,
Blake is willing to execute this Agreement and any and all releases of claims
described under this Agreement.

 

Based on these recitals and in consideration of the mutual promises and
agreements set forth in this Agreement, Blake and the Company agree as follows:

 

Terms

1.        Termination of Employment.

 

a.        Termination. By executing this Agreement, Blake acknowledges that her
employment shall continue through December 31, 2019 and be terminated on such
date (“the Termination Date”). If Blake executes and does not revoke this
Agreement, and continues as an active and engaged employee of the Company then
she shall continue to receive the salary and benefits she is now receiving.
Blake acknowledges and agrees that as of the Termination Date she shall cease to
serve as an employee, officer, agent or representative of TAILORED BRANDS and
its direct and indirect parent(s), subsidiaries and affiliates and shall not
represent herself as being any of the foregoing. As of the Termination Date,
Blake will receive a lump sum payment in cash, less applicable taxes and
withholdings, to be paid in the Company’s customary payroll cycle immediately
following the Termination Date, equal to (i) Blake’s annual salary earned,
through the Termination Date; (ii) any accrued time off pay earned by Blake; and
(iii) any unreimbursed business expenses of Blake, in each case, to the extent
not theretofore paid.

 

b.       Separation Payments. Conditioned upon Blake’s not terminating her
employment prior to the Termination Date, her execution of a release of claims
satisfactory to the Company effective through the Termination Date (the “Second
Release”), and her continued compliance with the covenants contained in Sections
4 and 5 of this Agreement, the Company shall provide the following payments and
benefits to Blake, less applicable taxes and withholdings:

 

i.                    $600,000.00, calculated in accordance with the customary
payroll practices of the Company to be paid through the first anniversary of the
Termination Date in substantially equal installments in accordance with the
customary payroll practices of the Company;

 

ii.                  A lump sum payment in cash equal to $42,000.00,
representing the Bonus earned by Blake under the Company’s annual cash bonus
program for executive officers for the fiscal year of the Company ending
following the Termination Date, to be paid no later than April 15, 2020.

 



 

 

 

iii.                A lump sum payment in cash equal to $40,000.00, payable
within 15 days of the Termination Date, in consideration of certain equity that
would have vested in April 2020.

 

iv.                 A lump sum payment in cash equal to $12,000.00 for health
insurance premiums. Blake understands and agrees that the Company provided
health care coverage ends on the Termination Date and Blake is responsible for
enrolling in health insurance through the marketplace or COBRA in order to
obtain coverage.

 

v.                   Up to $10,000.00 for outplacement services upon the
Company’s receipt of appropriate invoices from Blake for such services.

 

vi.                 Any other benefits to which Blake is entitled under the
terms and conditions of the Company’s plans and policies including, without
limitation, reimbursement of expenses related to Company requested travel from
Blake’s home in St. Louis, MO.

 

2.         Release of Claims by Blake.

 

a.         In consideration for the payments and benefits provided for in
Section 1(b) and other good and valuable consideration, Blake hereby releases
TAILORED BRANDS, its parent companies, subsidiaries, and affiliates and all of
their respective officers, directors, employees, insurers and agents
(collectively, the “Released Parties”) from any and all claims, arising on or
before the date of execution of this Agreement, whether known or unknown,
foreseen or unforeseen, asserted or unasserted, including but not limited to
those claims asserted or that could have been asserted arising from or in any
way related to her employment with and/or separation from TAILORED BRANDS or any
of its subsidiaries or affiliates, and this release includes any claims she
might have for re-employment or for additional compensation or benefits,
including claims for violations of the California Labor Code and the federal
Equal Pay Act, as amended, and applies to claims under federal law, state law,
contract or tort, including but not limited to applicable state civil rights
laws, the California Fair Employment & Housing Act, Cal. Govt. Code § 12940 et.
seq. (“FEHA”), the California Family Rights Act, Title VII of the Civil Rights
Act of 1964, as amended, the Post-Civil War Civil Rights Acts (42 U.S.C.
Sections 1981-88), the Americans With Disabilities Act, the Rehabilitation Act
of 1973, Executive Order 11246, the Sarbanes-Oxley Act of 2002, Pub. L. No.
107-204, 116 Stat. 745, Family and Medical Leave Act, the Age Discrimination in
Employment Act (29 U.S.C. Section 621 et seq.) (“ADEA”), the Older Workers
Benefit Protection Act, and any regulations under such laws. Further, Blake
acknowledges that she is receiving consideration for her release of any claim
under the ADEA in addition to anything of value to which she was already
entitled.

 

b.         Nothing in this Agreement is intended to waive claims (i) for
unemployment or workers’ compensation benefits, (ii) for vested rights under any
employee benefit plan covered under the provisions of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”) as applicable on the date this
Agreement is signed, (iii) that may arise after this Agreement is signed, or
(iv) which cannot be released as a matter of law by private agreement. In
addition, nothing contained in this Agreement shall prevent Blake from filing a
charge or complaint with or from participating in an investigation or proceeding
conducted by the EEOC, NLRB, or any other any federal, state or local agency
charged with the enforcement of any laws, or from exercising rights under
Section 7 of the NLRA to engage in joint activity with other employees,
although, by signing this release, Blake hereby waives rights to individual
relief based on claims asserted in such a charge or complaint, except where such
a waiver of individual relief is prohibited (provided, however, that nothing
herein limits her right to receive an award for information submitted pursuant
to Section 21F of the Securities Exchange Act of 1934).

 



-2-

 

 

c.         Blake understands and agrees that claims or facts in addition to or
different from those which are now known or believed by her to exist may
hereafter be discovered, but it is her intention to fully and forever release,
remise and discharge all claims which she had, may have had, or now have against
the Released Parties, whether known or unknown, suspected or unsuspected,
asserted or unasserted, contingent or non-contingent, without regard to the
subsequent discovery or existence of such additional or different facts.

 

3.         No Suit. Blake represents and warrants that she has not previously
filed, and to the maximum extent permitted by law agrees that she will not file,
a complaint, charge, or lawsuit against any of the Released Parties regarding
any of the claims released herein. If, notwithstanding this representation and
warranty, Blake filed or files such a complaint, charge, or lawsuit, Blake
agrees that she shall cause such complaint, charge, or lawsuit to be dismissed
with prejudice and shall pay any and all costs required in obtaining dismissal
of such complaint, charge, or lawsuit, including without limitation the
attorneys’ fees of any member of the Released Parties against whom she has filed
such a complaint, charge, or lawsuit.

 

4.        Cooperation Clause. After the Termination Date, Blake agrees to
exercise her best, good faith efforts to (a) cooperate fully with the Company
and its affiliates and their respective counsel in connection with any pending
or future litigation, arbitration, administrative proceedings, or investigation
relating to any matter that occurred during her employment in which she was
involved or of which she has knowledge; and (b) respond in good faith to any
telephone calls and/or information requests from the Company or its
representatives within a reasonable period of time. Blake further agrees that,
in the event she is subpoenaed by any person or entity (including, but not
limited to, any government agency) to give testimony or provide documents (in a
deposition, court proceeding or otherwise), which in any way relates to her
employment by TAILORED BRANDS, she will give prompt notice of such request to
the General Counsel of the Company and, unless legally required to do so, will
make no disclosure until the Company and/or its affiliates have had a reasonable
opportunity to contest the right of the requesting person or entity to such
disclosure. Failure to cooperate or respond in a timely fashion will be
considered a material breach of this Agreement. If Blake is required to travel
or incur other expenses as a result of any requests made to her by the Company
pursuant to this Cooperation Clause, the Company shall bear, and reimburse Blake
for, all reasonable out of pocket costs of any such expenses.

 

5.        Restrictive Covenants.

 

a.         Non-Competition. Blake acknowledges that she has, while employed,
acquired unique and valuable experience with respect to the businesses,
operations, plans and strategies of the Company and its subsidiaries. Blake
hereby covenants and agrees that, for a period equal to twelve months following
the Termination Date, she will not, directly or indirectly, work in any capacity
for the following retailers that compete with the Company: Macy’s, Indochino,
Nordstrom, Proper Cloth, Bonobos, Brooks Brothers, Black Tux, Dillard’s, DXL,
and Kohl’s (collectively the “Named Competitors”). This restriction shall
include Blake’s participation in any operations of the Named Competitors with
respect to which Blake devoted time as part of her employment on behalf of the
Company or one or more of its subsidiaries. This non-competition covenant shall
be applicable with respect to the United States, Canada, the United Kingdom and
any other country in which Blake would be competing with the business of the
Company or its subsidiaries as set forth in this Section 5(a).

 



-3-

 

 

b.        Non-Solicitation. For a period equal to twelve months following the
Termination Date, Blake shall not directly or indirectly cause, solicit, induce
or encourage any employee of the Company or its subsidiaries to terminate
his/her employment with the Company or such subsidiary.

 

c.         Non-Disparagement. Blake agrees not to engage at any time in any form
of conduct or make any statements, or direct any other person or entity to
engage in conduct or make any statements, that disparage, criticize or otherwise
impair the reputation of the Company, its affiliates, and their respective past
and present officers, directors, shareholders, partners, members and agents. The
Company agrees not to engage at any time in any form of conduct or make any
statements or direct any person or entity to engage in conduct or make any
statements, that disparage, criticize or otherwise impair the reputation of
Blake. Nothing contained in this Section 5(c) shall preclude Blake or the
Company from providing truthful testimony or statements pursuant to subpoena or
other legal process or in response to inquiries from any government agency or
entity.

 

d.         Proprietary Information. Blake acknowledges and agrees that she has
acquired as a result of her employment with the Company or otherwise,
Proprietary Information (as defined below) of the Company, which is of a
confidential or trade secret nature, and all of which has a great value to the
Company and is a substantial basis and foundation upon which the Company’s
business is predicated. Accordingly, Blake agrees to regard and preserve as
confidential at all times all Proprietary Information and to refrain from
publishing or disclosing any part of it to any person or entity and from using,
copying or duplicating it in any way by any means whatsoever, except in
furtherance of the business of the Company or as required by applicable law or
legal process. “Proprietary Information” includes all information and data in
whatever form, tangible or intangible, pertaining in any manner to pricing
policy, marketing programs, advertising, executive training and specific
inventory purchase pricing and any written information, including customer
lists, of the Company or any affiliate thereof, unless the information is or
becomes publicly known through lawful means.

 

e.         Covenant Exceptions. Notwithstanding the foregoing covenant
obligations of this Section 5, Blake understands that nothing in this Agreement
shall (i) prohibit her from making reports of possible violations of federal law
or regulation to any governmental agency or entity in accordance with the
provisions of and rules promulgated under Section 21F of the Securities Exchange
Act of 1934 or Section 806 of the Sarbanes-Oxley Act of 2002, or of any other
whistleblower protection provisions of state or federal law or regulation, or
(ii) require notification or prior approval by the Company. Moreover, pursuant
to 18 USC § 1833(b), Blake is hereby notified that she may be entitled to
immunity and protection from liabilities under the Defend Trade Secrets Act of
2016 (18 U.S.C. §§ 1831-39) for disclosing a trade secret under the following
limited circumstances: (i)  Blake shall not be held criminally or civilly liable
under any federal or state trade secret law for the disclosure of a trade secret
that is made: (A) in confidence to a federal, state, or local government
official, either directly or indirectly, or to an attorney, and solely for the
purpose of reporting or investigating a suspected violation of law; or (B) in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal; and (ii) if Blake files a lawsuit for retaliation by
the Company for reporting a suspected violation of law, she may disclose the
Company’s trade secrets to her attorney and use the trade secret information in
the court proceeding if any document containing the trade secret is filed under
seal and the trade secret is not disclosed except pursuant to court order.

 



-4-

 

 

f.          Remedy. Blake and the Company agree that a monetary remedy for a
breach of this Section 5 will be inadequate and will be impracticable and
extremely difficult to prove, and further agree that such a breach would cause
the non-breaching party irreparable harm, and that the non-breaching party shall
be entitled to specific performance and/or temporary and permanent injunctive
relief without the necessity of proving actual damages. Blake and the Company
agree that the non-breaching party shall be entitled to such specific
performance and/or injunctive relief, including temporary restraining orders,
preliminary injunctions and permanent injunctions, without the necessity of
posting bond or other undertaking in connection therewith. Any such requirement
of bond or undertaking is hereby waived by Blake and the Company and both
acknowledge that in the absence of such a waiver, a bond or undertaking may be
required by the court. In the event of litigation to enforce any of these
covenants, the courts are hereby specifically authorized to reform such covenant
as and to the extent, but only to such extent, necessary in order to give full
force and effect hereto to the maximum degree permitted by law. Blake also
agrees that if she is in breach of this Section 5, the Company shall cease all
payments and other benefits payable under this Agreement and Blake will be
required to repay all amounts paid to her by the Company pursuant to Section
1(b) of this Agreement prior to the time of such breach.

 

6.        Return of Company Property. Blake must return to the Company all
Company property in her possession, custody or control, including, but not
limited to, Proprietary Information, computer equipment, software, laptop, iPad,
and credit cards. It is understood and agreed that all paper and electronic
files, documents, memoranda, letters, handbooks and manuals, facsimile and/or
other communications concerning TAILORED BRANDS and its business that were
written, authorized, signed, received and/or transmitted prior or during Blake’s
employment are and remain Company property. Blake further agrees that she has
not and will not (a) copy any computer files, documents or electronic messages
to disks or compact disks; (b) forward computer files, documents or electronic
messages to personal e-mail accounts or any other e-mail accounts; or (c) delete
or destroy any documents, computer files, or electronic messages contained on
her computer or the Company’s server.

 

7.         Voluntary Waiver. TAILORED BRANDS hereby advises Blake to consult
with an attorney regarding this Agreement and the release of claims contained
herein. By signing below, Blake acknowledges that she has been advised by
TAILORED BRANDS to consult with an attorney, and Blake agrees that she has had
an opportunity to have an attorney of her choice review this Agreement and the
release contained herein before signing this Agreement. Blake acknowledges that
she has carefully read and understands all of the provisions of this Agreement
and that she is executing this Agreement of her own free will and without
duress. Blake also acknowledges receipt of the Agreement on December 5, 2019 and
that she has been given at least 21 days to consider it, and that Blake
voluntarily signs it and agrees to be bound by its terms. Blake also understands
and agrees that this Agreement must be signed between December 5, 2019 and
December 26, 2019 and if she does not terminate her employment prior to the
Termination Date, she must execute the Second Release in order for her to be
entitled to the benefits given under it. Blake also understands she may revoke
the Agreement within 7 days after signing it, and unless so revoked, the
Agreement will be fully effective upon expiration of the revocation period.
Blake understands and agrees that to revoke this Agreement, written notice of
the revocation must be received by the following person no later than 11:59 p.m.
Pacific Time on the seventh (7th) day from the date this Agreement is signed:

 



-5-

 

 

A. Alexander Rhodes, Esq.

Executive Vice President, General Counsel,

Chief Compliance Officer and Corporate Secretary

Tailored Brands, Inc.

6100 Stevenson Boulevard

Fremont, CA 94538

Phone: 510.723.8669

 

8.         No Further Entitlements. Blake acknowledges and agrees that the
payment(s), benefits, and obligations of the Company to Blake provided for in
this Agreement are in full discharge of any and all liabilities and obligations
of the Company or any of its affiliates to her, monetarily or with respect to
employee benefits or otherwise, including but not limited to any and all
obligations arising under any alleged additional written or oral employment
agreement, policy, plan or procedure of TAILORED BRANDS or any of its affiliates
and/or any alleged understanding or arrangement between Blake and TAILORED
BRANDS or any of its affiliates other than claims for accrued and vested
benefits under an employee benefit, insurance, or pension plan of TAILORED
BRANDS or any of its affiliates (but excluding any employee benefit plan
providing severance or similar benefits), subject to the terms and conditions of
such plan(s).

 

9.        Taxes. The payments and provision of benefits referenced in this
Agreement shall be subject to withholding for all applicable taxes, including
but not limited to income, employment, and social insurance taxes, as shall be
required by law.

 

10.       Entire agreement. This Agreement contains the entire agreement between
Blake and the Company regarding Blake’s termination of employment, and
supersedes any prior or contemporaneous agreement, understanding, or
representation concerning that subject matter.

 

11.       Civil Code Section 1542. This Agreement constitutes a waiver and
release of any and all claims which would otherwise be preserved by operation of
Section 1542 of the Civil Code of the State of California, and under any and all
similar laws of any governmental entity. Section 1542 of the Civil Code provides
as follows:

 

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.

 

12.        Binding on Successors. This Agreement shall be binding upon the
successors and/or assigns, if any, of TAILORED BRANDS. In light of the payment
by TAILORED BRANDS of all amounts due to Blake, she acknowledges and agrees that
California Labor Code Section 206.5 is not applicable. That section provides in
pertinent part as follows:

 

No employer shall require the execution of any release of any claim or right on
account of wages due, or to become due, or made as an advance on wages to be
earned, unless payment of such wages has been made.

 

13.       Reimbursement of Reasonable Business Expenses. By executing this
Agreement, Blake is not releasing any claims for reimbursement of
business-related expenses under Labor Code Section 2802. Blake is hereby advised
of her right to consult with an attorney of her choosing about this
business-related expenditures acknowledgement. Blake hereby affirms that she has
received full and adequate reimbursement for any necessary business-related
expenditures or losses incurred in the course of employment with TAILORED BRANDS
and any of its parent companies or affiliates. 

 



-6-

 

 

14.       Governing Law. This Agreement will be governed by California law
without resort to conflict of law principles.

 

15.       Jointly Drafted. The parties understand and agree that this Agreement
is deemed to have been drafted jointly by the parties. Any uncertainty or
ambiguity will not be construed for or against any party based on attribution of
drafting to any party.

 

16.       Non-Admission. Nothing contained in this Agreement will be deemed or
construed as an admission of wrongdoing or liability on the part of Blake or the
Company or any of its affiliates.

 

17.       Compliance with Section 409A. This Agreement and the payments
hereunder are intended to be exempt, to the greatest extent possible, from the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended
(“Section 409A”) and to the extent not so exempt, to comply with the
requirements of Section 409A, and the terms of this Agreement shall be construed
and administered to give full effect to such intent, and if necessary, any
provision shall be held null and void to the extent such provision (or part
thereof) fails to comply with Section 409A or the Treasury Regulations
thereunder. For purposes of Section 409A, each payment of compensation under the
Agreement shall be treated as a separate payment of compensation. Any amounts
payable solely on account of an involuntary termination shall be excludible from
the requirements of Section 409A, either as separation pay or as short-term
deferrals to the maximum possible extent. Notwithstanding anything in this
Agreement to the contrary, any reimbursements or in-kind benefits provided under
this Agreement shall be made or provided in accordance with the requirements of
Section 409A, including, where applicable, the requirements that (a) any
reimbursement is for expenses incurred during the period of time specified in
this Agreement, (b) the amount of expenses eligible for reimbursement, or
in-kind benefits provided, during any taxable year of Blake may not affect the
expenses eligible for reimbursement, or in-kind benefits to be provided, in any
other taxable year of Blake, (c) the reimbursement of an eligible expense will
be made no later than the last day of Blake’s taxable year following the year in
which the expense is incurred, and (d) the right to reimbursement or in-kind
benefits is not subject to liquidation or exchange for another benefit. Nothing
herein shall be construed as the guarantee of any particular tax treatment to
Blake, and neither TAILORED BRANDS nor any of its affiliates shall have any
liability with respect to any failure to comply with the requirements of Section
409A

 



-7-

 

 

Execution by Parties

 

The Company and Blake acknowledge and represent that they have read this
Agreement, understand its terms, and enter into it knowingly and voluntarily.

 

TAILORED SHARED SERVICES, LLC   MARY BETH BLAKE       By: /s/ Dinesh Lathi   /s/
Mary Beth Blake Dinesh Lathi     President and Chief Executive     Officer
Dated: Dec, 27, 2019       Dated: Dec, 26, 2019

 

-8-

